     Case 2:15-cv-02245-WBS-AC Document 81 Filed 08/03/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   UNITED STATES OF AMERICA ex rel.        No. 2:15-cv-02245-WBS-AC
     BRIAN MARKUS, individually,
13
                   Relator,
14                                           ORDER RE: MOTION TO MODIFY
          v.                                 SCHEDULING ORDER
15
     AEROJET ROCKETDYNE HOLDINGS,
16   INC., a corporation, and AEROJET
     ROCKETDYNE, INC., a corporation,
17
                   Defendants.
18

19
                                   ----oo0oo----
20
                 Pursuant to this court's Status (Pretrial Scheduling)
21
     Order of February 20, 2020, all discovery was to be completed by
22
     October 6, 2020, all pretrial motions are to be filed by November
23
     16, 2020, and this matter is set for trial to commence on April
24
     6, 2021.   (Docket No. 70.)    Defendants Aerojet Rocketdyne
25
     Holdings, Inc. and Aerojet Rocketdyne, Inc. (jointly, “AR”) now
26
     request an additional six months for all deadlines, citing the
27
     COVID-19 crisis as the reason for the agencies’ delays in
28
                                         1
     Case 2:15-cv-02245-WBS-AC Document 81 Filed 08/03/20 Page 2 of 3

 1   responding to the Relator’s requests and the parties’ inability

 2   to take depositions.      (Docket No. 72.)

 3               Federal Rule of Civil Procedure 16(b)(4) allows the

 4   Court to modify its scheduling order for good cause.          The “good

 5   cause” standard focuses primarily on the diligence of the party

 6   seeking the amendment.     Johnson v. Mammoth Recreations, Inc., 975

 7   F.2d 604, 609 (9th Cir. 1992).      “Although the existence or degree

 8   of prejudice to the party opposing the modification might supply

 9   additional reasons to deny a motion, the focus of the inquiry is
10   upon the moving party’s reasons for seeking modification.”            Id.
11               Defendants appear to have been sufficiently diligent to

12   support a finding of good cause to modify the current pretrial

13   schedule.   This case entered discovery in the middle of last year

14   after the court’s May 8, 2019 ruling on defendants’ motion to

15   dismiss the Second Amended Complaint.       (Docket No. 57.)       AR has

16   produced over 225,000 pages of documents, and engaged in pursuing

17   extensive discovery from Relator, individual third-party

18   witnesses, and five different      government agencies.     (Decl. of

19   Jonathan Faria ¶¶ 7-13 (Docket No. 73).)        AR’s efforts include
20   ten separate Touhy requests for documents served on five

21   different agencies, over which AR continues to meet and confer to

22   this day.   (Id. ¶¶ 11-21.)    These efforts demonstrate to the

23   court that defendants have made a good faith effort to move the

24   case along.

25               Although the court is sympathetic to plaintiff

26   counsel’s concerns about moving the trial date from April 2021 to

27   October 2021, as a practical matter, due to the COVID-19

28   pandemic, it is extremely unlikely that the trial for this matter
                                         2
     Case 2:15-cv-02245-WBS-AC Document 81 Filed 08/03/20 Page 3 of 3

 1   will take place on the currently scheduled date.          The court does

 2   note, however, that Relator has already stipulated to two five-

 3   month discovery deadline extensions thus far.           (Docket Nos. 62 &

 4   69.)   Therefore, with the understanding, as represented by

 5   defendants’ counsel, that there will be no need for further

 6   continuances and that all discovery will be completed on time,

 7   defendants’ motion to modify the courts’ pretrial scheduling

 8   order is GRANTED.    The case deadlines shall be as follows:

 9
10
                       Action                         Date
11

12               Discovery Cut-Off &
              Discovery Motion Hearing           April 5, 2021
13                     Deadline
14
                 Expert Disclosures             April 19, 2021
15

16                Rebuttal Expert
                                                 May 10, 2021
17                  Disclosures

18
              Deadline for Hearing All
                                                 June 14, 2021
19                  Other Motions

20
                                             August 16, 2021, 1:30
21              Pretrial Conference
                                                      p.m.
22
                     Jury Trial                October 13, 2021
23

24

25              IT IS SO ORDERED.

26   Dated:   August 3, 2020

27

28
                                         3
